IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                              NOS. WR-61,215-10 & WR-61,215-11


                       EX PARTE ROHN M WEATHERLY, Applicant


              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
           CAUSE NOS. C-371-W010279-1380491-D & C-371-012080-1380528-C
                        IN THE 371ST DISTRICT COURT
                           FROM TARRANT COUNTY


       Per curiam.

                                             ORDER

       Applicant pleaded guilty to the offenses of unlawful restraint of a child under seventeen and

theft. He was sentenced to fifteen years’ imprisonment for each offense, to run concurrently. The

Second Court of Appeals affirmed his convictions. Weatherly v. State, Nos. 02-16-0026-CR & 02-

16-0027-CR (Tex. App.—Fort Worth, Dec. 8, 2016) (not designated for publication). Applicant

filed these applications for writs of habeas corpus in the county of conviction, and the district clerk

forwarded them to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that his pleas were involuntary because he was never

informed that he would have to register as a sex offender as a result of his conviction for unlawful
                                                                                                     2

restraint of a child. The trial court found, and the State agrees, that Applicant’s guilty plea to the

unlawful restraint charge is involuntary and recommends that Applicant be allowed to withdraw his

plea in that case. The trial court did not make the same finding and recommendation about

Applicant’s guilty plea to the theft charge; rather, it determined that Applicant’s involuntary plea

claim should be dismissed as subsequent under TEX . CODE CRIM . PROC. Art. 11.07, § 4. However,

after the Court’s independent review of all of the current and past writ records, it appears that

Applicant’s pleas to unlawful restraint of a child and theft may have been part of a “package deal.”

It also appears that neither the trial court nor this Court fully considered this issue in Applicant’s

previous habeas applications. This issue is important in these cases because it impacts the relief to

which Applicant may be entitled.

        Applicant has alleged facts that, if true, might entitle him to relief. Brady v. United States,

397 U.S. 742 (1970); Ex parte Cox, 482 S.W.3d 112 (Tex. Crim. App. 2016). Accordingly,

supplemental findings of fact and conclusions of law are needed. The trial court is the appropriate

forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order the

State and trial counsel to respond. In developing the record, the trial court may use any means set

out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court

shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC . art. 26.04. If

counsel is appointed or retained, the trial court shall immediately notify this Court of counsel’s

name.

        The trial court shall make supplemental findings of fact and conclusions of law as to whether

the plea agreements in the unlawful restraint of a child and theft cases were part of a “package deal.”
                                                                                                     3

The trial court shall make specific findings as to the terms of the plea agreements. The trial court

may make any other findings and conclusions that it deems appropriate in response to Applicant’s

claims.

          The trial court shall make supplemental findings of fact and conclusions of law within ninety

days from the date of this order. The district clerk shall then immediately forward to this Court the

trial court’s findings and conclusions and the record developed on remand, including, among other

things, affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts

from hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be

requested by the trial court and obtained from this Court.



Filed: October 05, 2022

Do not publish